DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 25 August 2022 has been received and entered.  Claims 3, 4 and 11 have been amended and claims 8 and 10 have been canceled.  Claims 1-7, 9 and 11 are currently pending.
Applicant preliminary amendment filed 28 March 2022 cannot be entered as it is confusing because it does not reference the text of the specification correctly, therefore, the amendments to be made are unclear.  First, the amendment should be directed to the specification and not “the English translation”.  Next, two of the amendments appear to be for different paragraphs, but they both reference line 10 on page 5 which clearly cannot be correct.  It is suggested that the entire amendment be resubmitted with the correct page/line numbers for entry of the various amendments.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 9 and 11 and the species of SEQ ID NO:4 in the reply filed on 25 August 2022 is acknowledged.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 August 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 25 October 2019, 12 March 2021 and 21 June 2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title is generic to the “mutant” and does not actually reflect the invention or nature of the mutation.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is so generic, it does not provide any information regarding that which is new in the art to which the invention pertains.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 5, paragraph 4.   Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: on page 6, line 5 the recitation of “%identify” appears to be a typographical error as the paragraph appears to be referring to % identity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a human FGF21 mutant which comprises:
a cysteine inserted between positions 31 and 32 and a cysteine substitution of position 43 and/or 44 for the native glycine and/or alanine,
a glycine substitution at position 171, and/or
a replacement of an amino acid fragment of positions 24-31 with an amino acid fragment of 5-15 amino acids, preferably 6-14 amino acids, more preferably 7-13 amino acids, still more preferably 8-10 amino acids and most preferably 8 amino acids.
Claim 2 defines the fragment of 8 amino acids by reciting alternative amino acids for the 8 positions.  Claim 5 encompasses amino acid sequences for FGF21 which differ by as much as 10% from native FGF21 amino acid sequence of SEQ ID NO:1.
The instant specification discloses two exemplified FGF21 mutants (AG and LG).  The AG mutant comprises 3 mutations relative to SEQ ID NO:1; a cysteine inserted between amino acids 31 and 32, a cysteine substituted for glycine at position 43 and a glycine substituted for proline at position 171.  The LG mutant comprises 3 mutations relative to SEQ ID NO:1; a substitution of the amino acid sequence of SEQ ID NO:20 for the amino acids at positions 24-31 of SEQ ID NO:1, a cysteine substituted for glycine at position 43 and a glycine substituted for proline at position 171.  
However, the instant disclosure of the two exemplified mutants is not commensurate in scope with the variation and encompassed mutations of the instant claims.  The claims encompass an unlimited number and combination of amino acid substitutions to replace the amino acid fragment of positions 24-31, however, the disclosure is limited to a single disclosed fragment substitution of SEQ ID NO:20 (as SEQ ID NO:19 is the native sequence of FGF21) and the specification does not exemplify even the scope of the recited amino acid combinations which could be made from the limited substitution choices of claim 2.  While the specification shows that FGF21-LG variant had increased thermostability, amino acid mutations can also affect the activity of the protein as well as its ability to bind and activate its receptor.  Because of the lack of examples which support the breadth of the claims, it is unpredictable what kinds of mutations could be made and in what combination to the FGF21 molecule and still retain a protein that has the necessary biological activity of FGF21.  For example, the entire FGF21 24-31 fragment could be replaced by a stretch of cysteine residues or a stretch of glycine residues, but the skilled artisan would not have a reasonable expectation that the resultant protein would function in a manner consistent with FGF21 such that it could be used in a meaningful way.  Cysteine residues are reactive and could form unwanted disulfide bonds which could alter the proper folding of the protein and render it inactive.  Glycine residues are very flexible and are used as flexible linkers, therefore this structure could alter the folding of the protein and render it inactive.  The instant specification fails to provide an adequate written description which encompasses the breadth of the current claims in that only particular mutations and combinations of mutations have been performed and the specification lacks guidance as to what other kinds of mutations may be tolerated in combination and still result in a protein that functions as an FGF-21 molecule which could be used in the claimed methods.  There is a lack of written description for an FGF21 mutant that comprises the combination of mutations and variations which is encompassed by the instant claims.  Additionally, claim 5 introduces even more variation into the FGF21 mutant protein by recited as much as an additional 10% variation in the FGF21 mutant yet, the specification fails to provide a written description of any additional modifications beyond the two variants described above. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, while the specification teaches two FGF21 mutants with substitutions and biological activity, the specification does not provide sufficient description for the full breadth of the claims such as the number of combinations which are encompassed, the number of different amino acid substitutions which are encompassed and the variability intended in the form of a recitation of percent identity.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
	With the exception FGF21-AG and FGF21-LG, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only isolated polypeptides FGF21-LG and FGF21-AG, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a human FGF21 mutant, comprising amino acid changes “relative to an amino acid sequence of wild-type human FGF21 protein”.  The claim is indefinite (1) because it is not clear which amino acid sequence of wild-type human FGF21 is intended as “an” is an indefinite article.  The claim is also indefinite (2) because the amino acid position numbering requires a reference sequence for the positions to be definite.  If the wild-type protein includes a signal sequence, the numbering of the protein will differ from a wild-type protein without the signal sequence
Claim 3 is indefinite for the recitation of “replacement” with regards to the FGF21 molecule.  The sequence recited in claim 3 (DDAQQTEA) is the native sequence in FGF21 therefore, it is not clear how substituting the native sequence (DDAQQTEA) with the exact same sequence (DDAQQTEA) would qualify as a replacement.  Therefore, claim 3 is indefinite. 
Below is an alignment of the human FGF21 sequence (obtained from UniProt) with SEQ ID NO:1 of the instant application.  Positions 24-31 are clearly DDAQQTEA in both sequences.

    PNG
    media_image1.png
    240
    619
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    335
    592
    media_image2.png
    Greyscale

Claim 3 recites the limitation "the replacement is DDAQQTEA" in claim 2.  However, based on the formula in claim 2, there is a lack of antecedent basis for X7 to be “E” as in claim 3 because claim 2 only provides Ser or His at this position (S or H).  Therefore, there is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is limited to a human FGF21 mutant comprising certain amino acid changes “related to an amino acid sequence of wild-type human FGF21 protein”.  Therefore, claim 1 is limited to wild-type human FGF21 protein as the substrate for modification.  Claim 5 broadens the scope of claim 1 by encompassing 90%-99% identity to the wild-type human FGF21 protein.  Therefore, claim 5 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US. Pat. No. 8,410,051 (Belouski et al.).
	Belouski et al. teach FGF21 mutants which are mutants of human FGF21 and comprise a substitution of glycine at position 171 for the native amino acid of proline (relative to the native FGF21 amino acid sequence).  Belouski et al. define FGF21 polypeptide at column 11, lines 6-17.  Belouski et al. teach an FGF21 mutant with a substitution of glycine for proline at position 171 (see Table 11 at top of column 45).  Belouski et al. teach that this mutation provides for a proteolysis-resistant FGF21 mutant.  Belouski et al. also teach this mutation in combination with other mutations (see Table 18).  Belouski et al. also teach therapeutic compositions comprising FGF21 mutants in which the FGF21 polypeptide mutant is formulated in a pharmaceutically acceptable composition with a pharmaceutically acceptable carrier (see column 24, beginning at line 21).  Therefore, the instant claims are anticipated by Belouski et al.  (NOTE:  claims 2-3 are included in this rejection because the recited amino acid sequence for “replacement” (DDAQQTEA) is actually the native amino acid sequence for residues 24-31 of FGF21 and therefore, the mutant of Belouski et al. which does not recite a modification in the region still reads on the instant claims)

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 10,583,174 (Gobel et al., effective filing date of 12/22/2016) teach an FGF21 molecule with a substitution of alanine at position 31 and alanine at position 44 with a cysteine residue.  The instant claims differ from ‘174 in that ‘174 inserts a cysteine at position 31 by way of a substitution of the amino acid at the position while the instant claims insert a cysteine between positions 31 and 32.  This insert is not taught in the prior art, although the insertion of two cysteines in order to form a stabilizing disulfide bond in the same relative positions is taught in ‘174.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647